uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct of he fe ig sec_2 sec_24s oe 2c fe ok 24s fe sec_2s as of ok 2fe 2k af 2c 2x afe 24s ofc of oi of sec_2s 2k legend individual a individual b f sec_24 34k afc oie fe of of oe 2k 2k 2k 2k 2fe 2c 2i oft ok ofc 2k ok bank f bie dis fe f sec_2s of 2fe oie 2c afk fe oe of oft of or sec_24s sec_2 i af afc oie ofc oie of afe ofe oft afc 2fs fs ofc of fe 2s fe of of a 2k ok amount a g7 ee 2h ae ae fe fe 2s oe 2s 9k 2k 3s fe fe sec_24s sec_24 2fe 2k fe 2c ok ofe oi oft oie of oft kc 2s f sec_2s 2g 2is of 2h of of 2c 9k 2c 2k ok ofc 2c ok hie ie 2k ie sec_2s 24s oft 2fe ofc oie afc ofe of fe 2k ofc ofc ofc ofc 2k ic 2fe ois afc ok ok kk amount b g7 ee fe ee ee ee ee oe a 9k f sec_3 oe fee oe fe ale fe fe ae fe ake ak 2k hb sec_2k sec_24g 2fe 2c oe of of 2k of of of of bie fe 24e i sec_24s 2c 2c fe sec_2 ofe oft fe fe ofc of of fe afe afc ais of fs afc 2fs fc of ok 2k amount b g7 ae he 2s he 2h ee ae fe fee of ae oe 2c ke ok bank c ae fe 2c ae af 3c fs ak ac aie eae ae oe ok ne ofa ie 2s f sec_3s 2k it sec_2h 2fe oie ofc 2c ok page dear mr and mrs this is in response to your request received date as supplemented by correspondence dated date in which you request waivers of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support the rulings requested individual a and individual b maintained an individual_retirement_accounts iras with all funds from their iras with bank f individual a and individual b withdrew from bank f the moneys were deposited on date in bank c with the instructions that the funds were to remain in their iras individual a and individual b were told that the moneys were in iras individual b received a distribution check for amount b which was less than amount b reported by bank f on form 1099-r earlier in individual b took distributions from his ira for current expenses and to help pay relocating costs in date when individual a and individual b had their federal tax_return prepared for they realized bank c’s mistake and their money was not in iras because bank c reported taxable interest earned on the accounts based on the above facts individual a and individual b request that the service waive the 60-day rollover requirement d of the code with respect to the distribution of amount a and amount b because the failure to waive such requirement would be against equity or good conscience under sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii _ the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code page revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the 1-year rollover limitation under sec_408 of the code does not apply to these situations information presented indicates that the individual a and individual b did not reasonably satisfy the requirement that amount a and amount b be deposited into their respective iras within days of the distribution from bank f for reasons beyond their control bank c failed to follow their instructions to keep their money in iras under these circumstances the failure to deposit amount a and amount b the 60-day period was beyond the reasonable control of individual a and individual b and the failure to waive the 60-day requirement would be against equity or good conscience into their respective iras within therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a and amount b individual a and individual b are granted a period of days from the issuance of this ruling letter to contribute up to amount a and up to amount b to their respective iras to be established by individual a and individual b provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution if these requirements are met the amounts will be considered rollover_contributions within the meaning of sec_408 of the code page the difference between amount b and b should be reported as taxable_distributions on their federal_income_tax return because such amount was not deposited in bank c but was used for other purposes no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the individual that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact at sincerely yours ou alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
